        Case: 3:21-cv-00294-wmc Document #: 5 Filed: 04/30/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 RAYMOND JONES ,

        Petitioner,                                                     ORDER
 v.
                                                               Case No. 21-cv-294-wmc
 CHRIS BUSEGEN,

        Respondent.


       Petitioner Raymond Jones seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

Petitioner has submitted a motion for leave to proceed without prepayment of the filing fee.

(Dkt. # 2). The court cannot consider this motion, however, because it lacks supporting

documentation regarding petitioner’s eligibility for indigent status. For this case to move

forward, petitioner must either pay the $5 filing fee or submit a certified inmate trust fund

account statement (or institutional equivalent) for the six-month period immediately preceding

the filing of this habeas corpus petition. If petitioner does not submit either the $5 filing fee

or a trust fund account statement before May 21, 2021, the court will assume that petitioner

wishes to withdraw this action voluntarily and will dismiss the petition.




                                            ORDER

       IT IS ORDERED that:

       1.     The motion for leave to proceed without prepayment of the filing fee (Dkt. # 2)

is DENIED at this time.

       2.     No later than May 21, 2021, petitioner Raymond Jones shall pay the $5 filing

fee or submit a certified copy of petitioner’s inmate trust fund account statement for the six-
        Case: 3:21-cv-00294-wmc Document #: 5 Filed: 04/30/21 Page 2 of 2




month period from the date of the habeas petition (October 12, 2020 through at least April

12, 2021).

       3.     If petitioner fails to pay the $5 filing fee, comply as directed, or show cause for

failure to do so, the court will assume the petitioner wishes to withdraw this petition.

              Entered this 30th day of April, 2021.

                                     BY THE COURT:


                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge
